        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 1 of 38


                                                                                    BNDLSS
                         U.S. District Court
             Southern District of Florida (Ft Lauderdale)
  CRIMINAL DOCKET FOR CASE #: 0:19-mj-06039-LSS All Defendants
                         Internal Use Only

Case title: USA v. Stone                               Date Filed:01/25/2019
                                                       Date Terminated:01/25/2019

Assigned to:Magistrate Judge Lurana
S. Snow

Defendant (1)
Roger Jason Stone, Jr                 represented by Robert Craig Buschel
19579 104                                            Buschel Gibbons, P.A.
YOB 1952 English                                     100 S.E. 3rd A venue
TERMINATED: 01/25/2019                               Suite 1300
                                                     Fort Lauderdale, FL 33394
                                                     954 530 5301
                                                     Fax:954 320 6932
                                                     Email:Buschel@BGlaw pa.com
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Temporary

Pendin2 Counts
None

Ui2bestQffense.Level (Owmin2)
None

Terminated Counts                                  Disposition
None


Hi2hest Offense Level(ferminated)
None

Complaints                                         DiQ>Osition
18:U.S.C.§1505 OBSTRUCTION OF
PROCEEDING
18:U.S.C.1001(a)(2)FALSE
STATEMENTS
18:U.S.C.§1512(bXl )WITNESS
TAMPERING

                                                                                             1
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 2 of 38




Plaintiff
USA                                           represented by Jared M.. Strauss
                                                             United Sttes Attorney's Office
                                                             500 E. Broward Blvd.
                                                             Suite 700
                                                             Ft. Lauderdale, FL 33394
                                                             954 356 7255
                                                             Email: jared.strauss@usdoj.l'ov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

 Date Filed   # Page Docket Text
 01/25/2019   l    3 Magistrate Removal oflndictment from DISTRICT OF COLUMBIA Case
                     number in the other District 1:19 CR 00018 as to Roger Jason Stone, Jr (1). (at)
                     (Entered: 01/25/2019)
 01/25/2019           Arrest of Roger Jason Stone, Jr (at) (Entered: 01/25/2019)
 01/25/2019   2   26 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Robert Craig
                     Buschel appearing for Roger Jason Stone, Jr (at) (Entered: 01125/2019)
 01/25/2019   l   27 Minute Order for proceedings held before Magistrate Judge Lurana S. Snow:
                     Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Roger Jason Stone,
                     Jr held on 1/25/2019. Bond recommendation/set: Roger Jason Stone Jr (1)
                     $250,000 PSB. Advised of charges. Waives removal. Removal Ordered. (Digital
                     11:02:48) (Signed by Magistrate Judge Lurana S. Snow on 1/25/2019). (at)
                     (Entered: 01/25/2019)
 01/25/2019   i   28 $250,000 PSB Bond Entered as to Roger Jason Stone, Jr Approved by Magistrate
                     Judge Lurana S. Snow. Please see bond image for conditiom of release. (at)
                     (Additional attachment(s) ackled on 1/25/2019: # l Restricted Bond with 5th
                     Page) (at). (Entered: 01/25/2019)
 01/25/2019   2   37 WANER OF REMOVAL HEARING by Roger Jason Stone, Jr (at) (Entered:
                     01/25/2019)
 01/25/2019   2   38 ORDER OF REMOVAL ISSUED to of DISTRICT OF COLUMBIA as to Roger
                     Jason Stone, Jr. Closing Case for Defendant. (Signed by Magistrate Judge Lurana
                     S. Snow on 1/25/2019). (See attached document for full details). (at) (Entered:
                     01/25/2019)




                                                                                                        2
    ..            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 3 of 38

                                                                                          FILED IN OPEN COURT
                                                                                                 JAN 2 4 2018
                                 IN THE UNITED STA TES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA                        CLERK, U.S. DISTRICT COURT
                                                                                        :.. DISTRICT OF COLUMBIA


          UNITED STATES OF AMEIUCA                      *      CRIMINAL NO.
                                                        *
                 v.                                     *      Grand Jury Original
                                                        *
          ROGER JASON STONE, JR.,                       *       18   u.s.c. §§ 1001, 1505, 1512, 2
                                                        *
                         Defendant.                     *
                                                        *
                                                        *
Case: 1 : 19-cr-00018
Assigned To : Judge Amy B Jackson
                                                        *
Assign. Date: 01/24/2019                            *******
Description: INDICTMENT (B)
Related Case: 18cr215 (ABJ)                       INDICTMENT

         The Grand Jury for the District of Columbia charges:

                                                    Introduction

         1.     By    in or around May 2016, the Democratic National Committee ("DNC") and the

         Democratic Congressional Campaign Committee ("DCCC") became aware that their computer

         systems had been compromised by unauthorized intrusions and hired a security company

         ("Company l ") to identify the extent of the intrusions.

         2.     On or about June 14, 2016, the DNC-through Company I-publicly announced that it

         had been hacked by Russian government actors.

         3.     From in or around July 2016 through in or around November 2016, an organization

         ("Organization 1 "), which had previously posted documents stolen by others from U.S. persons,

         entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

         and the personal email account of the chairman of the U.S. presidential campaign of Hillary

         Clinton ("Clinton Campaign").




                                                                                                                3
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 4 of 38




       a.       On or about July 22, 2016, Organization 1 released documents stolen from the

                DNC.

       b.       Between on or about October 7, 2016 and on or about November 7, 2016,

                Organization 1 released approximately 33 tranches of documents that had been

                stolen from the personal email account of the Clinton Campaign chairman, totaling

                over 50,000 stolen documents.

4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

politics and on U.S. political campaigns. STONE was an official on the U.S. presidential can1paign

of Donald J. Trump ("Trump Campaign") until in or around August 2015, and maintained regular

contact with and publicly supported the Trump Campaign through the 2016 election.

5.     During the summer of 2016, STONE spoke to senior TrUillp Campaign otiicials about

Organization 1 and information it might have had that would be damaging to the Clinton

Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

releases by Organization I .

6.     By in or around early August 2016, STONE was claiming both publicly and privately to

have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

a public statement denying direct communication with STONE. Thereafter, STONE said that his

communication with Organization 1 had occurred through a person STONE described as a "mutual

friend," "go:-between," and "intermediary." STONE also continued to communicate with members

of the Trump Campaign about Organization I and its intended future releases.

7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

Select Committee on Intelligence ("HPSCI"), the U.S. Senate Select Committee on Intelligence

("SSCI''), and the Federal Bureau of Investigation ("FBI") opened or announced their respective




                                                2

                                                                                                     4
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 5 of 38




investigations into Russian interference in the 2016 U.S. presidential election, which included

investigating STONE's claims of contact with Organization l.

8.     In response, STONE took steps to obstruct these investigations. Among other steps to

obstruct the investigations, STONE:

       a.       Made multiple false statements to HPSCI about his interactions regarding

                Organization 1, and falsely denied possessing records that contained evidence of

                these interactions; and

       b.       Attempted to persuade a witness to provide false testimony to and withhold

                pertinent information from the investigations.

                                   Other Relevant Individuals

9.     Person 1 was a political commentator who worked with an online media publication during

the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

campaign, including about the release of stolen documents by Organization 1.

10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

as an "intermediary," "go-between," and "mutual friend" to the head of Organization l. In a

follow-up letter to HP SCI dated October 13, 2017, STONE identified Person 2 by name and

claimed Person 2 was the "gentleman who confinned for Mr. Stone" that the head of

Organization 1 had "' [ e ]mails related to Hillary Clinton which are pending publication."'

                                           Background

              STONE's Communications About Organization 1 During the Campaign

11.    By in or around June and July 2016, STONE infonned senior Trump Campaign officials

that he had information indicating Organization l had documents whose release would be




                                                 3

                                                                                                   5
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 6 of 38




damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

at the Ecuadorian Embassy in London, United Kingdom.

12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

Campaign official was directed to contact STONE about any additional releases and what other

damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

told the Trump Campaign about potential future releases of damaging material by Organization 1.

13.    STONE also corresponded with associates about contacting O rganization 1 in order to

obtain additional emails damaging to the Clinton Campaign.

       a.       On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                "Get to [the head of Organization 1]." The body of the message read, "Get to [the

                head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

                [Organization 1] emails ... they deal with Foundation, allegedly." On or about the

                same day, Person 1 forwarded STONE's email to an associate who lived in the

                United Kingdom and was a supporter of the Trump Campaign.

       b.       On or about July 31, 2016, STONE emailed Person 1 with the subject line, "Call

                me MON." The body of the email read in part that Person 1 's associate in the

                United Kingdom "should see [the head of Organization 1]."

       c.       On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                currently in Europe and planned to return in or around mid-August. Person 1 stated

                in part, "Word is friend in embassy plans 2 more dumps. One shortly after I'm

                back. 2nd in Oct. Impact planned to be very damaging." The phrase "friend in

                embassy" referred to the head of Organization 1. Person 1 added in the same email,

                "Time to let more than [the Clinton Campaign chainnan] to be exposed as in bed w



                                                4

                                                                                                     6
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 7 of 38




               enemy if they are not ready to drop HRC. That appears to be the game hackers are

               now about. Would not hurt to start suggesting HRC old, memory bad, has stroke -

               neither he nor she well. I expect that much of next dump focus, setting stage for

               Foundation debacle."

14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

STONE made repeated statements about information he claimed to have learned from the head of

Organization 1.

       a.      On or about August 8, 2016, STONE attended a public event at which he stated, "I

               actually have communicated with [the head of Organization l ]. I believe the next

               tranche of his docwnents pertain to the Clinton Foundation, but there's no telling

               what the October surprise may be."

       b.      On or about August 12, 2016, STONE stated during an interview that he was "in

               communication with [the head of Organization 1 ]" but was "not at liberty to discuss

               what I have.''

       c.      On or about August 16, 2016, STONE stated during an interview that "it became

               known on this program that I have had some back-channel communication with

               (Organization 1] and [the head of Organization l]." In a second interview on or

               about the same day, STONE stated that he "communicated with [the head of

               Organization 1 )" and that they had a "mutual acquaintance who is a fine

               gentleman."

       d.         On or about August 18, 2016, STONE stated during a television interview that he

                  had communicated with the head of Organization 1 through an "intermediary,

                  somebody who is a mutual friend."



                                                 5

                                                                                                      7
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 8 of 38




       e.      On or about August 23, 2016, Person 2 asked STONE during a radio interview,

               "You've been in touch indirectly with [the head of Organization 1]. ... Can you

               give us any kind of insight? Is there an October surprise happening?" STONE

               responded, "Well, first of all, I don't want to intimate in any way that I control or

               have influence with [the head of Organization 1] because I do not. ... We have a

               mutual friend, somebody we both trust and therefore I am a recipient of pretty good

               information."

15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

including by text message and email, with Person 2 about Organization l and what the head of

Organization 1 planned to do.

       a.      On or about August 19, 2016, Person 2 sent a text message to STONE that read in

               part, "I'm going to have [the head of Organization 1] on my show next Thursday."

               On or about August 21, 2016, Person 2 sent another text message to STONE,

               writing in part, "I have [the head of Organization I] on Thursday so I'm completely

               tied up on that day."

       b.      On or about August 25, 2016, the head of Organization 1 was a guest on Person 2's

               radio show for the first time. On or about August 26, 2016, Person 2 sent a text

               message to STONE that stated, "[the head of Organization 1] talk[ed] about you

               last night." STONE asked what the head of Organization I said, to which Person 2

               responded, "He didn't say anything bad we were talking about how the Press is

               trying to make it look like you and he are in cahoots."

       c.      On or about August 27, 2016, Person 2 sent text messages to STONE that said, "We

               are working on a [head of Organization 1] radio show," and that he (Person 2) was




                                                 6

                                                                                                       8
              Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 9 of 38
'8   '




                  "in charge" of the project. In a text message sent later that day, Person 2 added,

                  "[The head of Organization 1) has kryptonite on Hillary."

         d.       On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                  "I am e-mailing u a request to pass on to [the head of Organization 1 )." Person 2

                  responded "Ok," and added in a later text message, "[j]ust remember do not name

                  me as your connection to [the head of Organization 1] you had one before that you

                  referred to."

                          1.      On or about the same day, September 18, 2016, STONE emailed

                                  Person 2 an article with allegations against then-candidate Clinton

                                  related to her service as Secretary of State. STONE stated, "Please

                                  ask [the head of Organization 1] for any State or HRC e-mail from

                                  August IO to August 30 particularly on August 20, 2011 that

                                  mention [the subject of the article] or confirm this narrative."

                          11.     On or about September 19, 2016, STONE texted Person 2 again,

                                  writing, "Pass my message ... to [the head of Organization 1 ]."

                                  Person 2 responded, "I did." On or about September 20, 2016,

                                  Person 2 forwarded the request to a friend who was an attorney with

                                  the ability to contact the head of Organization 1. Person 2 blind­

                                  copied STONE on the forwarded email.

         e.       On or about September 30, 2016, Person 2 sent STONE via text message a

                  photograph of Person 2 standing outside the Ecuadorian Embassy in London where

                  the head of Organization 1 was located.




                                                     7
                                                                                                        9
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 10 of 38




       f.       On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                messages that stated, "big news Wednesday ... now pretend u don't know me ...

                Hillary's campaign will die this week." In the days preceding these messages, the

                press had reported that the head of Organization 1 planned to make a public

                announcement on or about Tuesday, October 4, 2016, which was reported to be the

                ten-year anniversary of the foW1ding of Organization 1.

      g.        On or about October 2, 2016, STONE emailed Person 2, with the subject line

                "WTF?," a link to an article reporting that Organization 1 was canceling its "highly

                anticipated Tuesday announcement due to security concerns." Person 2 responded

                to STONE, "head fake."

       h.       On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                "Did [the head of Organization 1) back off." On or about October 3, 2016, Person

                2 initially responded, "I can't tal[k] about it."    After further exchanges with

                STONE, Person 2 said, "I think it[')s on for tomorrow." Person 2 added later that

                day, "Off the Record Hill ary and her people are doing a full-court press they [sic]

                keep [the head of Organization 1) from making the next dump ... That's all I can

                tell you on this line ... Please leave my name out of it."

16.    In or around October 2016, STONE made statements about Organization 1 's future

releases, including statements similar to those that Person 2 made to him. For example:

       a.       On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                Campaign, "Spoke to my friend in London last night. The payload is still coming."

       b.       Also on or about October 3, 2016, STONE received an email from a reporter who

                had connections to a high-ranking Trump Campaign official that asked, "[the head




                                                  8

                                                                                                       10
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 11 of 38




              of Organization 1] - what's he got? Hope it's good." STONE responded in part,

              "It is. I'd tell [the high-ranking Trump Campaign official] but he doesn't call me

              back."

       c.     On or about October 4, 2016, the head of Organization l held a press conference

              but did not release any new materials pertaining to the Clinton Campaign. Shortly

              afterwards, STONE received an email from the high-ranking Trump Campaign

              official asking about the status of future releases by Organization 1. STONE

              answered that the head of Organization I had a "[s]erious security concern" but that

              Organization l would release "a load every week going forward."

       d.     Later that day, on or about October 4, 2016, the supporter involved with the Trump

              Campaign asked STONE via text message if he had "hear[d] anymore from

               London." STONE replied, "Yes - want to talk on a secure line - got Whatsapp?"

               STONE subsequently told the supporter that more material would be released and

               that it would be damaging to the Clinton Campaign.

17.    On or about October 7, 2016, Organization l released the first set of emails stolen from the

Clinton Campaign chairman. Shortly after Organization l's release, an associate of the high­

ranking Trump Campaign official sent a text message to STONE that read "well done." In

subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

having correctly predicted the October 7, 2016 release.

                                        The Investigations

18.    In or around 2017, government officials publicly disclosed investigations into Russian

interference in the 2016 U.S. presidential election and possible links to individuals associated with

the campaigns.



                                                 9

                                                                                                        11
           Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 12 of 38




      a.       On or about January 13, 2017, the chairman and vice chaim1an of SSCI announced

               the committee would conduct an inquiry that would investigate, among other

               things, any intelligence regarding links between Russia and individuals associated

               with political campaigns, as well as Russian cyber activity and other "active

               measures" directed against the United States in connection with the 2016 election.

      b.       On or about January 25, 2017, the chaim1an and ranldng member of HPSCI

               announced that HPSCI had been conducting an inquiry similar to SSCI's.

      c.       On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

               hearing and publicly disclosed that the FBI was investigating Russian interference

               in the 2016 election and possible links and coordination between the Trump

               Campaign and the Russian government.

      d.       By in or around August 2017, news reports stated that a federal grand jury had

               opened an investigation into matters relating to Russian government efforts to

               interfere in the 2016 election, including possible links and coordination between

               the Trump Campaign and the Russian government.

                             STONE's False Testimony to HPSCI

19.   In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

before the committee and produce:

               Any documents, records, electronically stored information
               including e-mail, communication, recordings, data and tangible
               things (including, but not limited to, graphs, charts, photographs,
               images and other documents) regardless of form, other than those
               widely available (e.g., newspaper articles) that reasonably could
               lead to the discovery of any facts within the investigation's publicly­
               announced parameters.

On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that "Mr.




                                                 10

                                                                                                    12
          Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 13 of 38




Stone has no documents, records, or electronically stored information, regardless of form, other

than those widely available that reasonably could lead to the discovery of any facts within the

investigation's publicly-announced parameters."

20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

part of the committee's ongoing investigation. In his opening statement, STONE stated, "These

hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

[Organization 1 ]." STONE further stated that "[m]embers of this Committee" had made certain

"assertions against me which must be rebutted here today," which included "[t]he charge that I

knew in advance about, and predicted, the hacking of Clinton campaign chairman[' s] email, [ and]

that I had advanced knowledge of the source or actual content of the [Organization I] disclosures

regarding Hillary Clinton."

21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

statements to the committee concerning, among other things, his possession of documents

pertinent to HPSCI's investigation; the source for his early August 2016 statements about

Organization I; requests he made for infom1ation from the head of Organization 1; his

communications with his identified intermediary; and his communications with the Tmmp

Campaign about Organization 1.

  STONE's False and Misleading Testimony About His Possession of Documents Pertinent to
                                 HPSCI's Investigation

22.     During his HP SCI testimony, STONE was asked, "So you have no emails to anyone

concerning the allegations of hacked documents ... or any discussions you have had with third

parties about [the head of Organization I]?        You have no emails, no texts, no documents

whatsoever, any kind of that nature?" STONE falsely and misleadingly answered, "That is correct.


                                                  11

                                                                                                        13
            Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 14 of 38




Not to my knowledge."

23.    In truth and in fact, STONE had sent and received numerous emails and text messages

during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

hacked emails. At the time of his false testimony, STONE was still in possession of many of these

emails and text messages, including:

       a.       The email from STONE to Person I on or about July 25, 2016 that read in part,

                "Get to [the head of Organization I] [ a]t Ecuadorian Embassy in London and get

                the pending [Organization 1] emails ... they deal with Foundation, allegedly.";

       b.       The email from STONE to Person l on or about July 31, 2016 that said an associate

                of Person 1 "should sec [the head of Organization 1]. ";

       c.       The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                "Word is friend in embassy plans 2 more dumps. One shortly after I'm back. 2nd

                in Oct. Impact planned to be very damaging.";

       d.       Dozens of text messages and emails, begimung on or about August 19, 2016 and

                continuing through the election, between STONE and Person 2 in which they

                discussed Organization 1 and the head of Organization 1;

       e.       The email from STONE on or about October 3, 2016 to the supporter involved with

                the Trump Campaign, which read in part, "Spoke to my friend in London last night.

                The payload is still coming."; and

       f.       The emails on or about October 4, 2016 between STONE and the high-ranking

                member of the Trump Campaign, including STONE's statement that Organization

                1 would release "a load every week going forward."




                                                  12

                                                                                                    14
         Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 15 of 38




24.    By falsely claiming that he had no emails or text messages in his possession that referred

to the head of Organization l, STONE avoided providing a basis for HPSCI to subpoena records

in his possession that could have shown that other aspects of his testimony were false and

misleading.

      STONE's False and Misleading Testimony About His Early August 2016 Statements

25.    During his HPSCI testimony on or about September 26, 2017, STONE was asked to

explain his statements in early August 2016 about being in contact with the head of Organization 1.

STONE was specifically asked about his statement on or about August 8, 2016 that "I've actually

communicated with [the head of Organization 1]," as well as his statement on or about August 12,

2016 that he was "in communication with [the head of Organization 1 ]" but was "not at liberty to

discuss what I have."

26.    STONE responded that his public references to having a means of contacting Organization

1 referred exclusively to his contact with a journalist, who STONE described as a "go-between, as

an intermediary, as a mutual friend" of the head of Organization 1. STONE stated that he asked

this individual, his inte1mediary, "to confirm what [the head of Organization 1] ha[d] tweeted,

himself, on July 21st, that he ha[ d] the Clinton emails and that he [would] publish them." STONE

further stated that the intermediary "was someone I knew had interviewed [the head of

Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st." STONE

declined to tell HP SCI the name of this "intermediary" but provided a description in his testimony

that was consistent with Person 2.

27.     On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

identified Person 2 by name as the "gentleman who confirmed for Mr. Stone" that the head of

Organization 1 had '" [e ]mails related to Hillary Clinton which are pending publication."'



                                                 13

                                                                                                      15
         Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 16 of 38




28.    STONE's explanation of his August 2016 statements about communicating with the head

of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

August 12, 2016 public statements.       Similarly, at the time STONE made his August 2016

statements, STONE had directed Person 1- not Person 2-to contact the head of Organization 1.

And Person I-not Person 2-had told STONE in advance of STONE's August 8 and August 12,

2016 public statements that "[w]ord is friend in embassy plans 2 more dumps," including one in

October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

contacted to serve as a "go-between," "intermediary," or other source of information from

Organization 1.   STONE also never disclosed his exchanges with Person 1 when answering

HPSCI's questioning about STONE's August 8 and August 12, 2016 statements.

 STONE's False and Misleading Testimony About Requests He Made for Information from the
                                 Head of Organization 1

29.    During his HPSCI testimony, STONE was asked, "[W]hat was the extent of the

communication with [the intermediary]?" STONE replied, "I asked him to confirm ... that the

tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have ... Hillary

Clinton emails and that they would release them." STONE was then asked, "Did you ask [the

intermediary] to communicate anything else to [the head of Organization 1]?" STONE falsely and

misleadingly responded, "I did not." STONE was then asked, "Did you ask [the intermediary] to

do anything on your own behalf?" STONE falsely and misleadingly responded, "I did not."

30.    In truth and in fact, STONE directed both Person l and Person 2 to pass on requests to the

head of Organization 1 for documents that STONE believed would be damaging to the Clinton

Campaign. For example:

        a.     As described above, on or about July 25, 2016, STONE sent Person 1 an email that



                                                  14

                                                                                                         16
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 17 of 38




                  read, "Get to [the head of Organization l] la]t Ecuadorian Embassy in London and

                  get the pending [Organization 1] emails ... they deal with Foundation, allegedly."

       b.         On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                  "I am e-mailing u a request to pass on to [the head of Organization 1 ]," and then

                  emailed Person 2 an article with allegations against then-candidate Clinton related

                  to her service as Secretary of State.   STONE added, "Please ask [the head of

                  Organization 1] for any State or HRC e-mail from August 10 to August 30-

                  particularly on August 20,2011 that mention [the subject of the article] or confim1

                  this narrative."

       c.         On or about September 19, 2016, STONE texted Person 2 again, writing "Pass my

                  message ... to [the head of Organization l]." Person 2 responded, "I did," and the

                  next day Person 2, on an email blind-copied to STONE, forwarded the request to

                  an attorney who had the ability to contact the head of Organization 1.

      STONE's False and Misleading Testimony About Communications with His Identified
                                        Intermediary

31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

had never communicated with his intermediary in writing in any way. During one exchange,

STONE falsely and misleadingly claimed only to have spoken with the intermediary

telephonically:

                  Q:      [H]ow did you communicate with the intermediary?
                  A:      Over the phone.
                  Q:      And did you have any other means of communicating with
                          the intermediary?
                  A:      No.
                  Q:      No text messages, no - none of the list, right?


                                                    15

                                                                                                        17
         Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 18 of 38




               A:     No.

Later during his testimony, STONE agam falsely denied ever communicating with his

intermediary in writing:

               Q:     So you never communicated with your intermediary m
                      writing in any way?
               A:     No.
               Q:     Never emailed him or texted him?
               A:     He's not an email guy.
               Q:     So all your conversations with him were in person or over
                      the phone.
               A:     Correct.

32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

HPSCI as his intennediary) engaged in frequent written communication by email and text

message. STONE also engaged in frequent written communication by email and text message

with Person 1, who also provided STONE with infonnation regarding Organization I.

33.    Written communications between STONE and Person I and between STONE and Person 2

continued through STONE's HPSCI testimony. Indeed, on or about September 26, 2017-the day

that STONE testified before HPSCI and denied having ever sent or received emails or text

messages from Person 2      STONE and Person 2 exchanged over thirty text messages.

34.    Certain electronic messages between STONE and Person t and between STONE and

Person 2 would have been material to I-lPSCl. For example:

       a.      In or around July 2016, STONE emailed Person 1 to "get to" the head of

               Organization 1 and obtain the pending emails.

       b.      In or arow1d September 2016, STONE sent messages directing Person 2 to pass a

               request to the head of Organization 1.

        c.     On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                16

                                                                                                18
       Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 19 of 38




              line "Back channel bs." In the email, Person 2 wrote, "Well I have put together

              timelines[] and you[] said you have a back-channel way back a month before I had

              [the head of Organization l] on my show ... I have never had a conversation with

              [the head of Organization l] other than my radio show ... I have pieced it all

              together ... so you may as well tell the truth that you had no back-channel or there's

              the guy you were talking about early August."

 STONE's False and Misleading Testimony About Communications with the Trump Campaign

35.    During his HP SCI testimony, STONE was asked, "did you discuss your conversations with

the intermediary with anyone involved in the Trump campaign?" STONE falsely and misleadingly

answered, "I did not." In truth and in fact, and as described above, STONE spoke to multiple

individuals involved in the Trump Campaign about what he claimed to have learned from his

intermediary to Organization 1, including the following:

       a.     On multiple occasions, STONE told senior Trump Campaign officials about

              materials possessed by Organization 1 and the timing of future releases.

       b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

              Campaign, "Spoke to my friend in London last night. The payload is still coming."

       c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

              that the head of Organization 1 had a "[s]erious security concern" but would release

              "a load every week going forward."

  Attempts to Prevent Person 2 from Contradicting STONE's False Statements to HPSCI

36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

identified Person 2 as his "intermediary" to Organization I. STONE urged Person 2, if asked by

HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2



                                                 17

                                                                                                       19
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 20 of 38




who provided STONE with the basis for STONE's early August 2016 statements about contact

with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

effort to prevent Person 2 from contradicting STONE's false statements to HPSCI.

37.    In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

was the identified intem1ediary or that Person 2 could not remember what he had told STONE.

Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self­

incrimination. For example:

       a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

              his lawyer wanted to see him (Person 2). STONE responded, "'Stonewall it. Plead

              the fifth. Anything to save the plan' ... Richard Nixon." On or about November

              20, 2017, Person 2 infom1ed HPSCI that he declined HPSCI's request for a

              voluntary interview.

       b.     On or about November 21, 2017, Person 2 texted STONE, "I was told that the house

              committee lawyer told my lawyer that I will be getting a subpoena." STONE

              responded, "That was the point at which your lawyers should have told them you

              would assert your 5th Amendment rights if compelled to appear."

       c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

              testimony before HPSCI. Person 2 informed STONE of the subpoena.

       d.      On or about November 30, 2017, STONE asked Person 1 to write publicly about

               Person 2. Person I responded, "Are you sure you want to make something out of



                                               18

                                                                                                   20
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 21 of 38




              this now? Why not wait to see what [Person 2) does. You may be defending

              yourself too much-raising new questions that will fuel new inquiries. This may

              be a time to say less, not more." STONE responded by telling Person 1 that

              Person 2 "will take the 5th-but let's hold a day."

      e.      On multiple occasions, including on or about December 1, 2017, STONE told

              Person 2 that Person 2 should do a "frank Pentangeli" before HPSCI in order to

              avoid contradicting STONE's testimony. Frank Pentangeli is a character in the film

              The Godfather: Part II, which both STONE and Person 2 had discussed, who

              testifies before a congressional committee and in that testimony claims not to know

              critical infonnation that he does in fact know.

       f.     On or about December 1, 2017, STONE texted Person 2, "And if you turned over

              anything to the FBI you're a fool." Later that day, Person 2 texted STONE, "You

              need to amend your testimony before I testify on the 15th." STONE responded, "If

              you testify you're a fool. Because of tromp I could never get away with a certain

              [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

              gets indicted for perjury if you're stupid enough to testify."

38.    On or about December 12, 2017, Person 2 infonned HPSCl that he intended to assert his

Fifth Amendment privilege against self-incrimination if required to appear by subpoena. Person 2

invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

STONE's previous testimony to Congress was false.

39.    Following Person 2's invocation of his Fifth Amendment privilege not to testify before

HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

Russian interference in the 2016 election and what information Person 2 would provide to



                                                19

                                                                                                    21
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 22 of 38




investigators.   During these conversations, STONE repeatedly made statements intended to

prevent Person 2 from cooperating with the investigations. For example:

       a.        On or about December 24, 2017, Person 2 texted STONE, "I met [the head of

                 Organization 1] for fli]rst time this yea[r] sept 7 ... docs prove that. ... You should

                 be honest w fbi ... there was no back channel ... be honest." STONE replied

                 approximately two minutes later, "I'm not talking to the FBI and if your smart you

                 won't either."

       b.        On or about April 9, 2018, STONE wrote in an email to Person 2, "You are a rat.

                 A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                 you to shreds."     STONE also said he would "take that dog away from you,"

                 referring to Person 2's dog. On or about the san1e day, STONE wrote to Person 2,

                 "I am so ready. Let's get it on. Prepare to die [expletive]."

       c.        On or about May 21, 2018, Person 2 wrote in an email to STONE, "You should

                 have just been honest with the house Intel committee ... you've opened yourself

                 up to perjury charges like an idiot."      STONE responded, "You are so full of

                 [expletive].     You got nothing.    Keep running your mouth and I'll file a bar

                 complaint against your friend [the attorney who had the ability to contact the head

                 of Organization l]."




                                                     20


                                                                                                           22
         Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 23 of 38




                                        COUNT ONE
                                  (Obstruction of Proceeding)

40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

41.     From in or around May 2017 through at least December 2017 , within the District of

Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

exercise of the power of inquiry under which any inquiry and investigation is being had by either

House, and any committee of either House and any joint committee of the Congress, to wit:

STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

STONE failed to turn over and lied about the existence ofresponsive records to HPSCI's requests

about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

misleadingly describing communications with Person 2; and STONE attempted to have Person 2

testify falsely before HPSCI or prevent him from testifying.

        All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                 21

                                                                                                     23
         Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 24 of 38




                                   COUNTS TWO THROUGH SIX
                                           (False Statements)

42.     Paragraphs I through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

43.     On or about September 26,2017,within the District of Columbia and elsewhere,in a matter

within the jurisdiction of the legislative branch of the Government of the United States, the

defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

materially false, fictitious, and fraudulent statements and representations,to wit:



         2              STONE testified falsely that he did not have emails with third parties about
                        the head of Organization 1, and that he did not have any documents,emails,
                        or text messages that refer to the head ofOrganization 1.

         3              STONE testified falsely that his August 2016 references to being in contact
                        with the head of Organization 1 were references to communications with a
                        single "go-between," "mutual friend," and "intermediary," who STONE
                        identified as Person 2.
         4
        STONE testified falsely that he did not ask the person he referred to as his
        "go-between," "mutual friend," and "intermediary," to communicate anything
        to the head of Organization 1 and did not ask the inte,mediary to do anything
        on STONE's behalf.
-�-----1---------------------···-- - -----·---····-·
        STONE testified falsely that he and the person he referred to as his "go­
        between," "mutual friend," and "intermediary " did not communicate via text
        message or email about Organization 1.
         6              STONE testified falsely that he had never discussed his conversations with the
                        person he referred to as his "go-between," "mutual friend," and
                        "intermediary " with anyone involved in the Trump Campaign.
                    I
                                                                                      ------�
        All in violation ofTitle 18, United States Code, Sections 1001(a)(2) and 2.




                                                     22

                                                                                                         24
          Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 25 of 38




                                         COUNT SEVEN
                                        (Witness Tampering)

44 .     Paragraphs l through 39 of this lndiclmcnl arc re-alleged and incorporated by reference as

 if fully set forth herein.

 45.     Between in or around September 2017 and present, within the District of Cohm1bia and

 elsewhere, the dcfendaut ROGER JASON STONE, JR., knowingly and intentionally corruptly

 persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

 influence, delay, and prevent the testimony of any person in an official proceeding.

         All in violation of Title 18, United States Code, Section 15 t 2(b )(I).




                                                          f4:fi�&.,�
                                                         Robert S. Mueller, III
                                                         Special Counsel
                                                         lJ.S. Department of Justice


 A TRUE BILL:




 Date: January 24, 2019




                                                    23

                                                                                                      25
        Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 26 of 38




                            UNITED STATES DISTRICT COURT
                            SOU THERN DISTRICT OF FLORIDA


                              CASE NO.:


UNITED STATES OF AMERICA,
                Plaintiff,
                                                            NOTICE OF TEMPORARY
v.                                                          APPEARANCE AS COUNSEL



                       Defendant.


       COMES NOW ---'�"--'�
                          .__U_-b
                            \o __                  G_V\_�_G_½_L-_\-'------- and
files this temporary appearance as counsel for the above named defendant(s) at initial appearance.

This appearance is made with the understanding that the undersigned counsel will fulfill any

obligations imposed by the Court such as preparing and filing documents necessary to

collateralize any personal surety bond which may be set.



Counsel's Signature:




                                                                                                     26
                       Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 27 of 38

                        .   .                                  COURT MINUTES

            U.S. MAGISTRATE JUDGE LURANA S.SNOW - FORT LAUDERDALE, FLORIDA

DEFT:     ROGER JASON STONE, JR. (J)#                                        CASE NO:         19-6039-SNOW

AUSA:            k;.'� /K)
            JaredStrauss                                                     ATTY:            Robert� Bus44                      �.
                                                                                                     (If applicable-appeals colloquy) �

AGENT:      -----------------                                                VIOL:       REMOVAL: Washington,DC-18:1001, 1505, 1512,2

PROCEEDING:            INITIAL APPEARANCE                                    RECOMMENDED BOND:                 ------------
                                                                                                               $250,000 PSB

BOND HEARING HEU� no                                                 COUNSEL APPOINTED:

BOND SET@:                  $d).Sl)/OQ t)             /Js/3                  To be cosigned by:


✓        Do not violate any law.


V        Appear in court as directed.

v:urrender and ; or do not obtain passports/ travel
 documents.

✓        �pt to���                    x's a week/month by
         phone; ____ x's a week/month in person.

         Random urine testing by Pretrial Services.
         Treatment as deemed necessary.
        V   sa,,, � t40 tf)bU/1.f Aku)j
Q        Maintain or seek full - time emploffment.            ,   7- ..,.
VNo contact with victims/ witnesses.


0        No firearms.
 V�           ,"Wf/U���                                       '�F��------------
         Curfew: ______________
                                                                                               f/




NEXT COURT APPEARANCE:                           DATE:                        TIME:                       JUDGE:                       PLACE:

INQUIRY RE COUNSEL:
PTO/BOND HEARING:

PRELIM/ARRAIGN. OR REMOVAL:

CHECK IF                           For the reasons stated by counsel for the Defendant and finding that the ends of justice served by granting the ore
APPLICABLE__                       tenus motion for continuance to hire counsel outweigh the best interests of the public & the Defendant in a Speedy
                                   Trial, the Court finds that the period of time from today, through and including                   , shall be deemed
                                   excludable in accordance with the provisions of the Speedy Trial Act, 18 USC 3161 et seq..
DATE:        l-2S-19            TIME:       11:00am        DAR:                                                       PAGE:
                                                                                                                                                          I
                                                            IO�                                                                                  27
     ..              Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 28 of 38

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                    APPEARANCE BOND: _______

                            CASE NO.:       19-6039-SNOW
                                               Deft# ----
UNITED STATES OF AMERICA
                Plaintiff,                                                     JAIL#-----------
V.   ROGER JASON STONE JR.
                        Defendant,
-------------�/

I, the undersigned defendant and I or we, the undersigned sureties, jointly and severally acknowledge that we and our
personal representatives, jointly and severally, are bound to pay the United States of America, the sum of
$ 250 000 PSB

                                       STANDARD CONDITIONS OF BOND

The conditions of this bond are that the defendant:
       1. Shall appear before this court and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant's appearance in this case, including
appearance for violation of a condition of the defendant's release as may be ordered or notified by this court or any
other United States District Court to which the defendant may be held to answer or the cause transferred. The
defendant is to abide by any judgment entered in such matter by surrendering to serve any sentence imposed and
obeying any order or direction in connection with such judgment. This is a continuing bond, including any proceeding
on appeal or review, which shall remain in full force and effect until such time as the court shall order otherwise.

        2. May not at any time, for any reason whatever, leave the Southern District of Florida or other District to
which the case may be removed or transferred after he or she has appeared in such District pursuant to the conditions
of this bond, without first obtaining written permission from the court, except that a defendant ordered removed or
transferred to another district may travel to that district as required for court appearances and trial preparation upon
written notice to the Clerk of this court or the court to which the case has been removed or transferred. The Southern
District of Florida consists of the following counties: Monroe, Miami-Dade, Broward, Palm Beach, Martin, St.
Lucie, Indian River, Okeechobee, and Highlands.

       3. May not change his or her present address as recorded on this bond without prior permission in writing from
the court.

        4. Is required to appear in court at all times as required by notice given by the court or its clerk to the address
on this bond or in open court or to the address as changed by permission from the court. The defendant is required to
ascertain from the Clerk of Court or defense counsel the time and place of all scheduled proceedings on the case. In
no event may a defendant assume that his or her case has been dismissed unless the court has entered an order of
dismissal.
        5. The defendant must cooperate with law enforcement officers in the collection of a DNA sample if the
collection is required by 42 U.S.C. Section 14135a.

          6. Shall not commit any act in violation of state or federal laws.



                                                                                                                    28
                      Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 29 of 38
        •
                                                            DEFENDANT:_-=S--=-T-=O.:....:N=E'------                  ­
                                                     CASE NUMBER: 19-6039-SNOW
                                                               PAGE TWO

                                          SPECIAL CONDITIONS OF BOND

In addition to compliance with the previously stated conditions of bond, the defendant must comply with the special
conditions checked below:
  v"a. Surrender all passports and travel documents, if any, to the Pretrial Services Office and not obtain any travel
        documents during the pendency of the case;
 Vil' Report to Pretrial Services as follows: (V) as directed or         times in person and _ times by telephone;
_7c_.   Submit to substance abuse testing and/or treatment;
    d. Refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance, as defined
        in section I 02 of the Controlled Substances Act (21 U.S.C. § 802), without a prescription by a licensed
        medical practitioner;
    e. Participate in mental health assessment and/or treatment;
    f. Participate and undergo a sex offense specific evaluation and treatment;
    g
_ . Maintain or actively seek full-time employment;
    h. Maintain or begin an educational program;
 v"i. Avoid all contact with victims of or witnesses to the crimes charged, except through counsel;
_]. Refrain from possessing a firearm, destructive device or other dangerous weapons;
_0. None of the signatories may sell, pledge, mortgage, hypothecate, encumber, etc., any real property they own,
        until the bond is discharged, or otherwise modified by the Court;
    I. May not visit commercial transportation establishment: airports, seaport/marinas, commercial bus terminals,
        train stations, etc.;
    m. No access to the internet via any type of connectivity device (i.e. computers, pda 's, cellular phones, tv 's), and
        follow instructions as outlined in the agreement waiver provided to you by Pretrial Services;
    n. HOME CONFINEMENT PROGRAM The defendant shall participate in one of the following home
        confinement program components and abide by all the requirements of the program which ( ) will not or
        ( ) will include electronic monitoring or other location verification system, paid for by the defendant
        based upon his/her ability to pay ( ) or paid for by Pretrial Services ( ).
                Curfew: You are restricted to your residence every day from                to            , or as directed
                by the Court.
                Home Detention: You are restricted to your residence at all times except for: ( ) medical needs or
                treatment, ( ) court appearances, ( ) attorney visits or court ordered obligations, and ( ) other


   o. HALFWAY HOUSE PLACEMENT The defendant shall reside at a halfway house or community
      corrections center and abide by all the rules and regulations of the program.
      You are restricted to the halfway house at all times except for: ( ) employment; ( ) education;
      ( ) religious services; ( ) medical, substance abuse, or mental health treatment; ( ) attorney visits;
      ( ) court appearances; ( ) court ordered obligations; ( ) reporting to Pretrial Services; and
      ( ) other ______________________________

�-          May travel to and from:
                       _
                                      s D 'FL,) SD,J/� Der ' and mus; notify Pretrial Services of travel plans
            before leavmg and upon return.      f:,D Ny '+ Efjvl/!6//Jt/l·

                                                          e�� �
            Comply with the following additional conditions of bond:

             1r;1;�cfv.rs
                  :v1;�LCi.o:r+fu��
              _see,           � Prs" � .
                                                                                                               S
                                                                                                  w/opv»I S'iory
                                                                                                                   29
                   Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 30 of 38


                                                           DEFENDANT:   STONE----------
                                                     CASE NUMBER:  19-6039-SNOW
                                                               PAGETHREE
                                                                                               ---------
                      PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

        Violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for
the defendant's arrest, a revocation of release, an order of detention, as provided in 18 U.S.C. § 3148, forfeiture of any
bail posted, and a prosecution for contempt as provided in 18 U.S.C. § 401, which could result in a possible term of
imprisonment or a fine.

        The commission of any offense while on pretrial release may result in an additional sentence upon conviction
for such offense to a term of imprisonment of not more than ten years, if the offense is a felony; or a term of
imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be consecutive to any
other sentence and must be imposed in addition to the sentence received for the offense itself.

        Title 18 U.S.C. § 1503 makes it a criminal offense punishable by up to five years of imprisonment and a
$250,000 fine to intimidate or attempt to intimidate a witness, juror or officer of the court; 18 U.S.C. § 1510 makes
it a criminal offense punishable by up to five years of imprisonment and a $250,000 fine to obstruct a criminal
investigation; 18 U.S.C. § 1512 makes it a criminal offense punishable by up to ten years of imprisonment and a
$250,000 fine to tamper with a witness, victim or informant; and 18 U.S.C. § 1513 makes it a criminal offense
punishable by up to ten years of imprisonment and a $250,000 fine to retaliate against a witness, victim or informant,
or threaten to do so.

        It is a criminal offense under 18 U.S.C. § 3146, if after having been released, the defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order.
If the defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of
a sentence, or appeal or certiorari after conviction for:

       (I)     an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
               the defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;
       (2)     an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the
               defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;
       (3)     any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two
               years, or both;
       (4)     a misdemeanor, the defendant shall be fined not more that $100,000 or imprisoned not more than one
               year, or both.

       A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted,
which means that the defendant will be obligated to pay the full amount of the bond, which may be enforced by all
applicable laws of the United States.




                                                                                                                  30
                  Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 31 of 38

                                                          DEFENDANT:   STONE_________
                                                      CASE NUMBER: 19-6039-SNOW_______
                                                               PAGE FOUR

                         PENAL TIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the
surety or sureties to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions
may be declared by a judicial officer of any United States District Court having cognizance of the above entitled matter
at the time of such breach, and if the bond is forfeited and the forfeiture is not set aside or remitted, judgment may be
entered upon motion in such United States District Court against each surety jointly and severally for the amount of
the bond, together with interest and costs, and execution may be issued and payment secured as provided by the Federal
Rules of Criminal Procedure and other laws of the United States.

                                                    SIGNATURES
I have carefully read and I understand this entire appearance bond consisting of four pages, or it as been read to me,
and, if necessary, translated into my native language, and I know that I am obligated by law to comply with all of the
terms of this bond. I promise to obey all conditions of this bond, to appear in court as required, and to surrender for
service of any sentence imposed. I am aware of the penalties and sanctions outlined in this bond for violations of the
terms of the bond.

If I am an agent acting for or on behalf of a corporate surety, I further represent that I am a duly authorized agent for
the corporate surety and have full power to execute this bond in the amount stated.
     (NOTE: Page 5 of this form MUST be completed before the bond will be accepted for filing.)
                                                    DEFENDANT
Signed this ;;).5' day of        01Jl'JV�                  , 2019 at Ft. Lauderdale, Florida. /
Signed and acknowledged before me:                             DEFENDANT:{�:mljlr��. l-..._
WITNESS: -------------                                           CT.     ¥.2'.! � & 'Cy.;
                                                                         �_/                /''
                                                                                                ______.t:_- L..+-I/S.. .
                                                                  city                                 state

                                      CORPORATE SURETY
Signed this ___ day of __________ , 2019, at ____________, Florida.
SURETY:                                         AGENT:(Signature)____              _ _
                                                PRINT NAME: --------------
       city                    state
                                     INDIVIDUAL SURETIES
              y
Signed this_da of __, 2019 , at _FTL_, Florida. Signed this_day of _ , 2019 at _FTL_, Florida.
SURETY:(Signature) __________                   SURETY:(Signature )__________
PRINT NAME: ___ _______                         PRINT NAME: --------------
RELATIONSHIP TO                                 RELATIONSHIP TO
DEFENDANT: -------------                        DEFENDANT: --------------

         city                              state                            city                           state

 SURETY (Signature)_ _ _ ____      SURETY (Signature)___________
PRINT NAME:-------------- PRINT NAME: --------------
RELATIONSHIP:________               RELATIONSHIP _ _________
       City/STATE _   _______     City/STATE_        _ _  __
                          APPROVAL BY COURT

Date:    J-J.S--f 9                                        �A-�
                                                              UNITED STATES MAGISTRATE JUDGE 31
     ..              Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 32 of 38

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                     APPEARANCE BOND: _______

                            CASE NO.:       19-6039-SNOW
                                               Deft# ----
UNITED STATES OF AMERICA
                Plaintiff,                                                     JAIL#-----------
V.   ROGER JASON STONE JR.
                        Defendant,
______________.!

I, the undersigned defendant and I or we, the undersigned sureties, jointly and severally acknowledge that we and our
personal representatives, jointly and severally, are bound to pay the United States of America, the sum of
$ 250 000 PSB

                                       STANDARD CONDITIONS OF BOND

The conditions of this bond are that the defendant:
       1. Shall appear before this court and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant's appearance in this case, including
appearance for violation of a condition of the defendant's release as may be ordered or notified by this court or any
other United States District Court to which the defendant may be held to answer or the cause transferred. The
defendant is to abide by any judgment entered in such matter by surrendering to serve any sentence imposed and
obeying any order or direction in connection with such judgment. This is a continuing bond, including any proceeding
on appeal or review, which shall remain in full force and effect until such time as the court shall order otherwise.

        2. May not at any time, for any reason whatever, leave the Southern District of Florida or other District to
which the case may be removed or transferred after he or she has appeared in such District pursuant to the conditions
of this bond, without first obtaining written permission from the court, except that a defendant ordered removed or
transferred to another district may travel to that district as required for court appearances and trial preparation upon
written notice to the Clerk of this court or the court to which the case has been removed or transferred. The Southern
District of Florida consists of the following counties: Monroe, Miami-Dade, Broward, Palm Beach, Martin, St.
Lucie, Indian River, Okeechobee, and Highlands.

       3. May not change his or her present address as recorded on this bond without prior permission in writing from
the court.

        4. Is required to appear in court at all times as required by notice given by the court or its clerk to the address
on this bond or in open court or to the address as changed by permission from the court. The defendant is required to
ascertain from the Clerk of Court or defense counsel the time and place of all scheduled proceedings on the case. In
no event may a defendant assume that his or her case has been dismissed unless the court has entered an order of
dismissal.
        5. The defendant must cooperate with law enforcement officers in the collection of a DNA sample if the
collection is required by 42 U.S.C. Section 14135a.

          6. Shall not commit any act in violation of state or federal laws.



                                                                                                                   32
                   Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 33 of 38

                                                           DEFENDANT:_=S-=-TO-=-=-:N=E_______
                                                    CASE NUMBER: 19-6039-SNOW
                                                              PAGE TWO

                                       SPECIAL CONDITIONS OF BOND

In addition to compliance with the previously stated conditions of bond, the defendant must comply with the special
conditions checked below:
  v1a. Surrender all passports and travel documents, if any, to the Pretrial Services Office and not obtain any travel
        documents during the pendency of the case;
 Vv. Report to Pretrial Services as follows: (V) as directed or          times in person and _ times by telephone;
_✓c
  _. Submit to substance abuse testing and/or treatment;
    d. Refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance, as defined
        in section 102 of the Controlled Substances Act (21 U.S.C. § 802), without a prescription by a licensed
        medical practitioner;
    e. Participate in mental health assessment and/or treatment;
    f. Participate and undergo a sex offense specific evaluation and treatment;
_g. Maintain or actively seek full-time employment;
    h. Maintain or begin an educational program;
 Vt. A void all contact with victims of or witnesses to the crimes charged, except through counsel;
__J. Refrain from possessing a firearm, destructive device or other dangerous weapons;
_0. None of the signatories may sell, pledge, mortgage, hypothecate, encumber, etc., any real property they own,
        until the bond is discharged, or otherwise modified by the Court;
    l. May not visit commercial transportation establishment: airports, seaport/marinas, commercial bus terminals,
        train stations, etc.;
    m. No access to the internet via any type of connectivity device (i.e. computers, pda 's, cellular phones, tv 's), and
        follow instructions as outlined in the agreement waiver provided to you by Pretrial Services;
    n. HOME CONFINEMENT PROGRAM The defendant shall participate in one of the following home
        confinement program components and abide by all the requirements of the program which ( ) will not or
        ( ) will include electronic monitoring or other location verification system, paid for by the defendant
        based upon his/her ability to pay ( ) or paid for by Pretrial Services ( ).
                Curfew: You are restricted to your residence every day from _              to            , or as directed
                by the Court.
                Home Detention: You are restricted to your residence at all times except for: ( ) medical needs or
                treatment, ( ) court appearances, ( ) attorney visits or court ordered obligations, and ( ) other


    o. HALFWAY HOUSE PLACEMENT The defendant shall reside at a halfway house or community
       corrections center and abide by all the rules and regulations of the program.
       You are restricted to the halfway house at all times except for: ( ) employment; ( ) education;
       ( ) religious services; ( ) medical, substance abuse, or mental health treatment; ( ) attorney visits;
       ( ) court appearances; ( ) court ordered obligations; ( ) reporting to Pretrial Services; and
       ( ) other ________________________________

_0.     May travel to and from: SD / fC-L, SD,J/ � DCc                ,
                                                          and mus; notify Pretrial Services of travel plans
                   .
        before leavmg and upon return.    )
                                                           y
                                            f.D tJ '¥- EJ/vlf!6;iJ1/J-

                                                          e��
        Comply with the following additional conditions of bond:

         ,� 7io�rfu:t�
                      j

                                                                                      O&dr&: u/1>pu»lts-10r!J.
          _see,, ciocters CJ.o fU' Prs � .                                                                        33
                  Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 34 of 38


                                                           DEFENDANT:    STONE----------
                                                     CASE NUMBER:   19-6039-SNOW               ---------
                                                               PAGE THREE

                      PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

        Violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for
the defendant's arrest, a revocation of release, an order of detention, as provided in 18 U.S.C. § 3148, forfeiture of any
bail posted, and a prosecution for contempt as provided in 18 U.S.C. § 401, which could result in a possible term of
imprisonment or a fine.

        The commission of any offense while on pretrial release may result in an additional sentence upon conviction
for such offense to a term of imprisonment of not more than ten years, if the offense is a felony; or a term of
imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be consecutive to any
other sentence and must be imposed in addition to the sentence received for the offense itself.

        Title 18 U.S.C. § 1503 makes it a criminal offense punishable by up to five years of imprisonment and a
$250,000 fine to intimidate or attempt to intimidate a witness, juror or officer of the court; 18 U.S.C. § 1510 makes
it a criminal offense punishable by up to five years of imprisonment and a $250,000 fine to obstruct a criminal
investigation; 18 U.S.C. § 1512 makes it a criminal offense punishable by up to ten years of imprisonment and a
$250,000 fine to tamper with a witness, victim or informant; and 18 U.S.C. § 1513 makes it a criminal offense
punishable by up to ten years of imprisonment and a $250,000 fine to retaliate against a witness, victim or informant,
or threaten to do so.

        It is a criminal offense under 18 U.S.C. § 3146, if after having been released, the defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order.
If the defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of
a sentence, or appeal or certiorari after conviction for:

       (1)     an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
               the defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;
       (2)     an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the
               defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;
       (3)     any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two
               years, or both;
       (4)     a misdemeanor, the defendant shall be fined not more that $100,000 or imprisoned not more than one
               year, or both.

       A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted,
which means that the defendant will be obligated to pay the full amount of the bond, which may be enforced by all
applicable laws of the United States.




                                                                                                                  34
                  Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 35 of 38
                                                          DEFENDANT:   STONE_________
                                                      CASE NUMBER: 19-6039-SNOW---------
                                                               PAGE FOUR

                         PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the
surety or sureties to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions
may be declared by a judicial officer of any United States District Court having cognizance of the above entitled matter
at the time of such breach, and if the bond is forfeited and the forfeiture is not set aside or remitted, judgment may be
entered upon motion in such United States District Court against each surety jointly and severally for the amount of
the bond, together with interest and costs, and execution may be issued and payment secured as provided by the Federal
Rules of Criminal Procedure and other laws of the United States.

                                                    SIGNATURES
I have carefully read and I understand this entire appearance bond consisting of four pages, or it as been read to me,
and, if necessary, translated into my native language, and I know that I am obligated by law to comply with all of the
terms of this bond. I promise to obey all conditions of this bond, to appear in court as required, and to surrender for
service of any sentence imposed. I am aware of the penalties and sanctions outlined in this bond for violations of the
terms of the bond.

If I am an agent acting for or on behalf of a corporate surety, I further represent that I am a duly authorized agent for
the corporate surety and have full power to execute this bond in the amount stated.
     (NOTE: Page 5 of this form MUST be completed before the bond will be accepted for filing.)
                                                    DEFENDANT
Signed this ;)$' day of          V"8t>V  �                 , 2019 at Ft. Lauderdale, Florida. /
Signed and acknowledged before me:                             DEFENDANT:(�:naJpr��.          b          ---=
WITNESS: -------------                                           CT (.,,,;>J � & '       t:y __     t;:
                                                                                                    ___
                                                                                                      -L     ,A
                                                                                                           =il<--�
                                                                  city                               state

                                       CORPORATE SURETY
Signed this ___ day of __________, 2019, at ____________, Florida.
SURETY:                                          AGENT:(Signature)__________
                                                 PRINT NAME: -------------
       city                     state
                                      INDIVIDUAL SURETIES
Signed this_day of   , 2019 , at _FTL_, Florida. Signed this_day of  , 2019 at _FTL_, Florida.
SURETY:(Signature)___________                    SURETY:(Signature)__            _ __
PRINT NAME:-------------                         PRINT NAME: -------------
RELATIONSHIP TO                                  RELATIONSHIP TO
DEFENDANT: ___________                           DEFENDANT: --------------

          city                             state                            city                           state

 SURETY (Signature)_ ___     _    SURETY (Signature)__      _
PRINT NAME: ___________ PRINT NAME: ____________
RELATIONSHIP: ----------           RELATIONSHIP ------------
       City/ STATE________       City /STATE ____
                         APPROVAL BY COURT

Date:    /-c9-S--/ 9                                       � A. A _;:J
                                                              UNITED STATES MAGISTRATE JUDGE 35
                Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 36 of 38

                               (CM/ECF RESTRICTED)

                                                  DEFENDANT:                       STONE
                                                  CASE NUMBER:                     13-6039-SNOW
                                                  PAGE FIVE:

                            ADDRESS AND CONT ACT INFORMATION
                              FOR DEFENDANT AND SURETIES

As indicated in condition 3 of this bond, the defendant "May not change his or her present address as
recorded on this bond without prior permission in writing from the court". The current addresses of the
defendant and sureties are as indicated below:




CITY :



                 CORPORATE SURETY
SURETY: _____________

AGENT: ______________

STREET ADDRESS ___________

CITY:      _____ STATE                        ZIP ___

TELEPHONE: -------------

                                   INDIVIDUAL SURETIES

PRINT NAME: _____                                   PRINT NAME:   -----------
RELATIONSHIP _______ __                             RELATIONSHIP___________

STREET ADDRESS ---------                            STREET ADDRESS ----------

CITY:____ _ STATE__ ZIP__                           CITY: _______STATE__ZIP


PRINT NAME:___________                               PRINT NAME: ___________

RELATIONSHIP:   ----------                           RELATIONSHIP:

STREET ADDRESS:_______                               STREET ADDRESS:   ---------
CITY: _______ STATE__ZIP_                            CITY:______STATE: __ZIP__

TELEPHONE: _________                                 TELEPHONE: ____________




                                                                                                     36
          Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 37 of 38




                      UNITED STATES DISTRICT COURT
                                            FOR THE

                             SOUTHERN DISTRICT OF FLORIDA



                                                                               Case No:_)9-6-039-SNOW
                                                                               !9-CR-0018

UNITED STATES OF AMERICA,
       Plaintiff,

               V                            WAIVER OF REMOVAL HEARING

ROGER STONE,-31<, J
Defendant.


I , Roger Stone , charged in a proceeding pending in the District of Columbia, with violation of
18: l 001, 1505, 1512,2 and having been arrested in the Southern District of Florida and taken
before a United States Magistrate Judge for that district, who informed me of the charge and of
my right to retain counsel or request the assignment of counsel if I am unable to retain counsel,
and to have a hearing or execute a waiver thereof, do hereby waive a hearing before the
aforementioned magistrate judge and consent to the issuance of a warrant/ order for my removal
to the District of Columbia where the aforesaid charge is pending against me.




January 25, 2019                                 )( ..... ....................................................................
                                                                          Signature of defendant




                            ✓ -f.
LURANA S. SNOW
UNITED STATES MAGISTRATE JUDGE




                                                                                                                                 37
               Case 1:19-cr-00018-ABJ Document 7 Filed 01/28/19 Page 38 of 38
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 19-6039 SNOW
UNITED STATES OF AMERICA

          VS                           ORDER OF REMOVAL

 ROGER JASON STONE, JR.                           L
      It appearing that in the District of Columbia an indictment           was returned

against the above-named defendant on a charge of 18:1001, 1505, 1512, 2 that the

defendant was arrested in the Southern District of Florida and was given a hearing
before a United States Magistrate Judge at Fort Lauderdale, Florida, which official
committed the defendant for removal to the       District of Columbia, it is

      ORDERED AND ADJUDGED that the defendant be removed to the above-named district
for trial on said charge.
      And it further appearing that the defendant waived further hearing in the said
removal proceedings and was held by the Magistrate Judge for removal and posted bail

in the amount of $250,000PSB      which was approved by the United States Magistrate
Judge, and it is further
      ORDERED that the defendant shall appear in the aforesaid district at such times
and places as may be ordered by that District Court, in accordance with the terms
and conditions of aforesaid bail bond furnished by the defendant, and it is further

      ORDERED that the funds, plus interest, which may have been deposited on behalf
of this defendant with the Clerk of the Court under Bail Reform Act be transferred

to the district where removed.
      DONE AND ORDERED at Fort Lauderdale, Florida this 25th day of January,2019.




                                                   �.J.�
                                                   UNITED STATES MAGISTRATE JUDGE




cc:   Miami, Financial




                                                                                     38
